Citation Nr: 1021128	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-23 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to service connection for residuals of 
frostbite.

7.  Entitlement to service connection for post traumatic 
stress syndrome (PTSD).




ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1950 to 
June 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma dated 
September 2007 and January 2009.  The September 2007 rating 
decision reopened the Veteran's claim for service connection 
for hearing loss, but denied service connection.  The January 
2009 rating decision denied service connection for headaches, 
a bilateral knee disorder, a low back disorder, frostbite, 
and PTSD.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his June 2009 VA Form 9 and again in a July 1, 2009 
statement, the Veteran requested a hearing before the Board 
at the RO.  In a July 10, 2009 VCAA response letter, the 
Veteran withdrew his request for said hearing.  However, in 
response to a note dated in January 2010, the Veteran's 
representative stated that the Veteran wanted to reinstate 
his request and to be afforded a video conference hearing.  
As there is no evidence that the request for a video hearing 
at the RO has been met, the Board must remand in order to 
schedule the Veteran for such hearing.  

In light of such circumstances, the Board concludes that 
there is an outstanding request for a video hearing with the 
Board at the RO.  As such hearing has not yet been conducted; 
this matter should be remanded to schedule the Veteran for a 
video hearing with the Board.  See 38 C.F.R. §§ 20.703, 
20.704, 20.1304(a) (2009).

Additionally, the Board notes that on March 24, 2010, it 
appears that the American Legion revoked its representation 
of the Veteran.  Subsequent correspondence from the VA to the 
Veteran was carbon copied to the American Legion, but it 
appears as though they no longer represent the Veteran.  
However, the Board notes that there is nothing in the record 
that indicates that the Veteran was informed of this action 
and therefore the Board finds that the Veteran should be 
notified and allowed to select a new representative. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Send a letter to the Veteran advising 
him that his representative, the 
American Legion, has revoked its 
representation.  Provide the Veteran 
the opportunity to select new 
representation.

2.	Schedule the Veteran for a video 
hearing with the Board at the RO.  
Appropriate notification should be 
given to the Veteran and his 
representative, if any, and such 
notification should be documented and 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



